Patterson, J.
No reason is assigned why the court at special term cannot reform the issues which were sent to be tried by jury. What the general term decided was that the judge at circuit could not refuse to try any of the issues as they were framed, and sent to a jury for trial. On looking into the pleadings, and examining the whole case, I entirely concur with Judge Yan Brunt that the only issues which should be submitted to the jury are the first, second, and fifth. Simply because the parties have heretofore consented to other issues being tried, when there is no necessity or propriety whatever for such issues, would only embarrass the case, would not subserve any useful purpose, but only tend to obstruct the course of justice. The motion i% granted.